Case 3:19-cv-00664-MAB Document 59 Filed 08/02/21 Page 1 of 2 Page ID #198




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ARDELL WALKER, JR.,                       )
                                           )
                    Plaintiff,             )
                                           )
 vs.                                       )   Case No. 3:19-CV-00664-MAB
                                           )
 DANIEL HARRIS,                            )
                                           )
                    Defendant.             )


                       JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

       This matter having come before the Court, and the Court having rendered a

decision,

       IT IS ORDERED AND ADJUDGED that pursuant to the Order dated September

5, 2019, and Plaintiff’s First Amended Complaint (filed on September 27, 2019),

Defendant Christopher Thompson was DISMISSED from this action (Doc. 8, 9).

       IT IS ORDERED AND ADJUDGED that pursuant to the Order dated November

25, 2019, Defendant Pinckneyville Correctional Center was DISMISSED with prejudice

(Doc. 12).

       IT IS ORDERED AND ADJUDGED that pursuant to the Order dated June 22,

2020, John Doe #2 Defendant was DISMISSED without prejudice (Doc. 18).

       IT IS ORDERED AND ADJUDGED that pursuant to the Order dated October 7,

2020, the John Doe Defendant was DISMISSED from this case (Doc. 30).

       IT IS ORDERED AND ADJUDGED that pursuant to the Order dated March 1,



                                     Page 1 of 2
Case 3:19-cv-00664-MAB Document 59 Filed 08/02/21 Page 2 of 2 Page ID #199




2021, Defendant Jeffrey Dennison was DISMISSED without prejudice (Doc. 51).

       IT IS FURTHER ORDERED AND ADJUDGED that pursuant to the Order

dated August 2, 2021 (Doc. 58), which granted Defendants’ Motions for Summary

Judgment on the issue of Exhaustion, this action was DISMISSED without prejudice.



      DATED: August 2, 2021

                                      MARGARET M. ROBERTIE,
                                      Clerk of Court

                                      BY: /s/ Jennifer Jones
                                         Deputy Clerk


APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                    Page 2 of 2
